Citation Nr: 1760220	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1988.  The Veteran died in August 2009 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of service connection for the cause of the Veteran's death.  The record shows that the jurisdiction of this case now rests with the Newark, New Jersey RO.

In September 2017, the appellant testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is entitled to service connection for the cause of the Veteran's death.  Additional development is warranted.  

First and foremost, due to the facts of this case, the Board preliminarily finds that the evidence of records appears to be in equipoise as to whether the Veteran was exposed to herbicides in service.  

There are certain presumptions applicable to veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The diseases associated with herbicide exposure, under VA law include ischemic heart disease.  

In Gray, the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay are designated as brown water) is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment. Gray v. McDonald, 27 Vet. App. 313 (2015).  In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  VBA Manual M21-1, IV.ii.1.H.2.c.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents states as follows:

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962, and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea. 

In this case, the deck logs of the Veteran's ship, the U.S.S. Knox, show that the ship was not anchored in Da Nang harbor, but instead docked at a pier in Da Nang harbor.  The deck logs indicate that on Wednesday, January 12, 1972, the Veteran's ship docked at Pier 2 in Da Nang harbor to make repairs to a boiler.  The Veteran's personnel file indicates that his duties on the U.S.S. Knox entailed operating the ship's store and taking care of the bulk storeroom.  A commendation given to the Veteran extolls his work providing retail items for the crew and procuring unusual or specially requested items whenever possible.  Further, there is no evidence that the Veteran did not leave the ship during the period that it was docked at Da Nang.  Given the Veteran's job on the U.S.S. Knox, the evidence the ship docked at Pier 2 in Da Nang harbor, and the lack of evidence he did not set foot in Vietnam, the evidence appears to be in equipoise as to whether the Veteran set foot on land in Vietnam while assigned to the U.S.S. Knox.  

However, even assuming exposure to herbicides, more development is necessary before service connection may be granted.  

The diseases associated with herbicide exposure, under VA law include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e).  The Veteran's death certificate indicates that he died of cardiac arrhythmia and the autopsy report indicates this was due to severe hypertrophic cardiomyopathy associated with myofibrosis.  No medical evidence has been offered to confirm that the Veteran's condition is a condition presumptively connected with herbicide exposure and the Board is prohibited from making such an assumption.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (holding that the Board cannot rely on its own medical judgment).  As such, clarifying medical evidence is necessary.  

Further, appellant reported that the Veteran was treated before his death for a heart condition.  Those records have not been associated with the appellant's file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) the private treatment records of the Veteran prior to his death. If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  

2.  After the above development has been completed and all records associated with the claims file, request a VA medical opinion from a health professional with appropriate expertise to determine the nature and etiology of the Veteran's cause of death.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

(a)  Provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's immediate or underlying cause of death was etiologically related to the Veteran's service, to include his conceded in-service exposure to herbicides.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be provided with a supplemental statement of the case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

